
	
		II
		111th CONGRESS
		1st Session
		S. 1668
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2009
			Mr. Bennet introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for the
		  inclusion of certain active duty service in the Reserve components as
		  qualifying service for purposes of Post-9/11 Educational Assistance Program,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard Education Equality
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The National
			 Guard, first established in 1636, is the oldest component of the United States
			 Armed Forces.
			(2)National Guard
			 members have been Always Ready and Always There to protect and
			 defend the United States in times of crisis, both foreign and domestic.
			(3)Thirty-five
			 thousand members of the National Guard in State status under title 32, United
			 States Code, have served the United States admirably since September 11, 2001,
			 but do not qualify for veterans educational assistance under chapter 33 of
			 title 38, United States Code (commonly referred to as Post-9/11
			 Educational Assistance).
			(4)These National
			 Guard members have dutifully served in the following capacities while in State
			 status:
				(A)As domestic
			 emergency responders, notably after Hurricane Katrina in 2005.
				(B)In homeland
			 security missions, such as Operation Jump Start, which deployed National Guard
			 members to secure the United States-Mexico border during 2007 and 2008.
				(C)In Operation
			 Noble Eagle, an initiative by United States Northern Command to monitor and
			 protect North American skies after September 11, 2001.
				3.Inclusion of
			 certain active duty service in the reserve components as qualifying service for
			 purposes of Post-9/11 Educational Assistance ProgramSection 3301(1) of title 38, United States
			 Code, is amended by adding at the end the following new subparagraph:
			
				(C)In the case of members of the Army National
				Guard or Air National Guard of any State, full-time duty under title 32,
				including such duty—
					(i)under orders from the Governor of a State
				or territory of the United States in response to a domestic emergency;
					(ii)as part of the
				Active Guard Reserve;
					(iii)as part of Air
				Sovereignty Alert;
					(iv)as part of
				Operation Jumpstart;
					(v)in
				response to Hurricane Katrina;
					(vi)as part of an
				airport security mission; or
					(vii)as part of a
				counterdrug
				activity.
					.
		
